Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments filed 3/7/22 with respect to the amendments overcoming the prior art of record have been fully considered and are persuasive.  All pending claims are now in condition for allowance.  

Allowable Subject Matter
Claims 1-10, 12-20 and 22 are allowed.
	As for claim 1, the prior art fails to teach or disclose a handle adapter assembly for attaching to a paint applicator, the handle adapter assembly comprising:
a housing having a cover member defining a first end of the housing and a body defining a second end of the housing opposite the first end and an outer surface extending between the first end and the second end 
housing has a first connector positioned at the first end configured to attach to the paint applicator
 one or more light sources supported by the cover member of the housing; 
a power source supported by the body of the housing electrically connected to the one or more light sources
a bumper member including a first section received between the housing and the body, and a second section extending outwardly beyond and around a perimeter of the outer surface of the housing

	As for claim 10, the prior art fails to teach or disclose handle adapter assembly for attaching to a paint applicator, the handle adapter assembly comprising:
a housing having a first end and a second end & defining a longitudinal axis extending through the first end and the second end
a first connector positioned at the first end with a threaded stem portion extending outwardly from the housing and configured to attach to the paint applicator
an annular printed circuit board with one or more LEDs thereon supported by the housing and positioned concentrically with the longitudinal axis with a central opening through which the threaded stem portion first connector extends
a power source supported by the housing which is electrically connected to the printed circuit board and to the one or more LEDs.

	As for claim 15, the prior art fails to teach or disclose handle adapter assembly for attaching to a paint applicator, the handle adapter assembly comprising: 
a housing having a longitudinal axis extending through a first end and second end, an outer of the first end being greater than an outer diameter of the second end, the housing tapering from the first outer diameter to the second outer diameter beginning immediately at the first end,
 housing has a threaded stem portion positioned at the first end and a threaded bore portion positioned at the second end and a cavity with a single battery compartment with a battery receptacle therein that extends along a second axis that is angled relative to the longitudinal axis,
the single battery compartment assembly electrically coupled to one or more light sources.

	The closest prior art found was Surratt US 2015/0251210 in view of Butzen US 2006/0249554. Surratt discloses a handle adapter assembly 24 for attaching to a paint applicator 12, the handle adapter assembly comprising: a housing (body of 24, see Fig 4 and 6) having a first end 26 and a second end (lower end 28, paragraph 0014) opposite the first end, the housing including a first connector positioned at the first end (coupling well 38, see Fig 4), the first connector configured to attach to the paint applicator (paragraph 0015, Fig 2), the housing also including an outer surface (see exterior 30, 32 of 24 shown in Fig 4) extending between the first end and the second end; one or more light sources 44 supported by the housing (Fig 4); a power source (power supply 86, paragraph 0022) supported by the housing (see Fig 4), the power source electrically connected to the one or more light sources (paragraph 0023);  Butzen teaches a bumper member supported by the housing (bumper 76 around housing as shown in Fig 1), the bumper member extending beyond and around a perimeter of the outer surface of the housing (paragraph 0010).  	

Regarding claim 10, the combination fails to teach or render obvious the first connector including a threaded stem portion extending outwardly from the housing. Regarding claim 15, the combination fails to teach or render obvious a the housing having first end and second end, an outer of the first end being greater than an outer diameter of the second end, the housing tapering from the first outer diameter to the second outer diameter beginning immediately at the first end as well as the single battery compartment assembly coupled to the light sources. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Evan P Dzierzynski whose telephone number is (571)272-2336. The examiner can normally be reached Monday-Friday 8:00am-4:30pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EVAN P DZIERZYNSKI/Primary Examiner, Art Unit 2875